Citation Nr: 9905777	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-27 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dublin, 
Georgia


THE ISSUE

Entitlement to fee basis outpatient medical care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran retired in August 1971 after more than 24 years 
and six months of active duty service.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a May 
1996 decision by the Health Administration Service of the VA 
Medical Center (VAMC) in Dublin, Georgia.  


REMAND

As a preliminary matter, the Board observes that in Meakin v. 
West, 11 Vet. App. 183 (1998), the United States Court of 
Veterans Appeals (Court) held that a determination relative 
to a claimant's eligibility to fee basis outpatient medical 
care was a matter within the Board's jurisdiction. 

The evidence of record demonstrates that service connection 
is in effect for the veteran's generalized arteriosclerosis 
with intermittent claudication lower extremities, Leriche's 
syndrome and cerebral arteriosclerosis, rated as 50 percent 
disabling; chronic filariasis, rated as 30 percent disabling; 
the residuals of frostbite of the feet, rated as 30 percent 
disabling; duodenal ulcer, rated as 10 percent disabling; 
arthritis of the cervical spine, rated as 10 percent 
disabling; and non compensable malaria.  He is also in 
receipt of unemployability benefits.

The veteran currently lives in Leesburg, Georgia.  His 
application for fee basis outpatient medical treatment was 
most recently denied in June1996.  

The veteran stated in his notice of disagreement that the 
nearest orthopedic and neurosurgery clinics were in Augusta, 
Georgia, which was more than 220 miles away.  The veteran 
also described the troubles he has in traveling long 
distances.

A statement of the case was issued in July 1997.  The 
statement of the case indicates that the veteran's medical 
record was reviewed by the VAMC clinical staff and that it 
was determined that a VA medical facility was available for 
the veteran's use, that special transportation was not 
required by the veteran for the purpose of visiting a VA 
medical center, and that the veteran's medical needs or 
physical condition did not preclude his receiving care at the 
nearest VA medical facility.  It was further stated that the 
veteran received routine outpatient care at the VA medical 
Center in Dublin, Georgia.  The statement of the case does 
not specifically state what services are afforded to the 
veteran at the VAMC in Dublin, what services must be obtained 
at another VA medical facility or the name or location of 
said facility. 

The Board notes in a June 1996 letter to the veteran, the 
VAMC in Dublin informed the veteran that treatment was 
available in Dublin and in Augusta.  It was further indicated 
that that because driving long periods of time caused 
discomfort, the veteran could contact the Disabled American 
Veterans or the VAMC transfer office for assistance.  The 
evidence does reflect that the appellant is receiving medical 
treatment at the VAMC in Dublin and the VAMC in Augusta.

The appellant has indicated in several statements and in his 
testimony before a Member of Board via videoconference, that 
there are inadequate medical facilities at the Dublin VAMC 
for treatment of his service-connected residuals of frostbite 
on his feet and for his allergies.  The veteran also noted 
that although DAV was able to provide transportation to the 
VAMC on Wednesdays, that his neurologist only has 
appointments on Thursdays.  The veteran indicated that he was 
treated at the Dublin VAMC by a psychiatrist, a general 
practitioner, an urologist, and an internist.  He reported 
that he receives treatment at the Augusta VAMC by an 
orthopedist, an allergist, a neurologist, and a 
dermatologist.  He has indicated that the VAMC in Augusta and 
the VAMC in Decatur, Georgia, were more than 200 miles away 
from his residence.

In Meakin, the Court held that in determining whether a 
claimant would be entitled to fee basis outpatient medical 
care, it must be established that VA facilities are either 
(1) geographically inaccessible, or (2) not capable or 
providing the care or services that the veteran requires.  
The Court held that an administrative determination must 
first be obtained under 38 U.S.C.A. § 1703 as to what 
specific types of care, services, or treatment are required 
before a decision can be made as to whether a VA facility can 
provide those services.  It therefore appears that the 
predicate issue in this case, and the one, which necessitates 
remand of this matter, is the determination of following.  
What specific types of care, services, or treatment are 
required by the appellant?  What specific types of care, 
services, or treatment are available at the Dublin, VAMC?  
What specific types of care, services, or treatment must be 
afforded the appellant at the VAMC in Augusta?

In view of these facts, this case is REMANDED for the 
following development:


1.  It is requested that the appellant be 
notified that he may submit additional 
evidence and argument in support of his 
claim.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 

2.  It is requested that appropriate 
official at the VAMC in Dublin respond to 
the following:

a) What types of care, services, or 
treatment are required by the appellant 
on an outpatient and/or emergency basis 
and what is the frequency of such care, 
services, or treatment?

b) What types of care, services, or 
treatment are available to the appellant 
at the VAMC in Dublin on an outpatient 
and/or emergency basis and what is the 
frequency of such care, services, or 
treatment?

c) What types of care, services, or 
treatment must be furnished to the 
appellant at the VAMC in Augusta (or 
other VAMC) on an outpatient and/or 
emergency basis and what is the frequency 
of such care, services, or treatment?

d) What is the distance in miles and in 
time from the veteran's residence and the 
VAMC in Dublin and the VAMC in Augusta 
(or other VAMC)?

e) What specific services are offered by 
the DAV and the transfer office regarding 
transport to the VAMC in Dublin and the 
VAMC in Augusta as referenced in the June 
20, 1996 letter to the appellant?

3.  Thereafter, it is requested that the 
veteran's adjudication folder, to include 
a copy of this Remand, and his VA medical 
records be reviewed by an appropriate 
physician at the Dublin VAMC, preferably 
by the veteran's primary care physician 
or other treating physician if available.  
Following the review of the medical 
evidence of record, the examiner is 
requested to render opinions as to the 
following:

(a).  Is it medically feasible for the 
veteran to drive from his residence to 
the VAMC in Dublin and/or the VAMC 
Augusta (or other VAMC) and return home?

(b). If no, is it medically feasible for 
the veteran to ride as a passenger from 
his residence to the VAMC in Dublin 
and/or the VAMC Augusta (or other VAMC) 
and return home?

c) Does the examiner recommend fee basis 
for the medical services afforded the 
appellant at the VAMC in Dublin and/or the 
VAMC in Augusta?

If the examiner indicates that 
examinations, specialized tests, or 
consultations are required, they should be 
conducted.  A complete rational for all 
opinions expressed must be included in the 
examiner's report.

4.  Following completion of the above, 
the VAMC in Dublin should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, including any additional laws 
and regulations, and all supporting 
reasons, and given the applicable time to 
respond thereto.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required by the appellant 
unless he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


